Name: Commission Implementing Decision (EU) 2016/1255 of 29 July 2016 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures and vaccination against lumpy skin disease in Greece (notified under document C(2016) 5035) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  health;  Europe;  means of agricultural production;  regions of EU Member States;  agricultural activity
 Date Published: 2016-07-30

 30.7.2016 EN Official Journal of the European Union L 205/20 COMMISSION IMPLEMENTING DECISION (EU) 2016/1255 of 29 July 2016 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures and vaccination against lumpy skin disease in Greece (notified under document C(2016) 5035) (Only the Greek text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (3), and in particular Article 19(1)(a), (3)(a) and Article 19(6) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (4), and in particular Article 4(3) thereof, Whereas: (1) Directive 92/119/EEC lays down general control measures to be applied in the event of an outbreak of certain animal diseases, including lumpy skin disease (LSD). These control measures include the establishment of protection and surveillance zones around the infected holding, and they also provide for emergency vaccination in the case of an outbreak of LSD as a supplement to other control measures. (2) Commission Implementing Decision (EU) 2015/1500 (5) lays down certain protective animal health control measures in relation to the confirmation of LSD in Greece in 2015. Those measures include the establishment of a restricted zone which is described in the Annex to that Implementing Decision, and which includes the area where LSD was confirmed and the protection and surveillance zones established by Greece in accordance with Directive 92/119/EEC. (3) Following the evolution of the epidemiological situation in Greece, the Commission adopted Commission Implementing Decision (EU) 2015/2055 (6). That Implementing Decision provides that Greece may carry out emergency vaccination of bovine animals kept on holdings in the vaccination zone as set out in Annex I to that Implementing Decision. Implementing Decision (EU) 2015/2055 also amended certain provisions of Implementing Decision (EU) 2015/1500, including the extension of the restricted zone set out in the Annex thereto. (4) Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 were subsequently amended by Commission Implementing Decision (EU) 2015/2311 (7), in order to extend the restricted zone set out in the Annex to Implementing Decision (EU) 2015/1500 and the vaccination zone as set out in Annex I to Implementing Decision (EU) 2015/2055, following confirmation of additional outbreaks in the regional unit of Chalkidiki and the receipt of notification from Greece of its intention to carry out vaccination against LSD in certain regional units. (5) The Annex to Implementing Decision (EU) 2015/1500 and Annex II to Implementing Decision (EU) 2015/2055 were later amended by Commission Implementing Decision (EU) 2016/1116 (8), in order to take account of subsequent developments in the epidemiological situation in Greece and vaccination measures taken by that Member State. (6) Since 19 July 2016, Greece has reported a new outbreak of LSD in the regional unit of Achaia, an area of mainland Greece, in the Peloponnese peninsula, where no outbreaks of LSD have previously been reported and which is located more than 150 km south from the closest regional unit currently subject to restrictions and vaccination measures in relation to LSD. (7) Taking into account the current epidemiological situation in Greece, and the speed of transmission of LSD, it is necessary to extend the restricted zone set out in the Annex to Implementing Decision (EU) 2015/1500, as well as the vaccination zone as set out in Annex I to Implementing Decision (EU) 2015/2055 to include the entire territory of mainland Greece. Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2015/1500 is replaced by the text set out in Annex I to this Decision. Article 2 Annex I to Implementing Decision (EU) 2015/2055 is replaced by the text set out in Annex II to this Decision. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 29 July 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 62, 15.3.1993, p. 69. (4) OJ L 18, 23.1.2003, p. 11. (5) Commission Implementing Decision (EU) 2015/1500 of 7 September 2015 concerning certain protective measures against lumpy skin disease in Greece and repealing Implementing Decision (EU) 2015/1423 (OJ L 234, 8.9.2015, p. 19). (6) Commission Implementing Decision (EU) 2015/2055 of 10 November 2015 laying down the conditions for setting out the programme for emergency vaccination of bovine animals against lumpy skin disease in Greece and amending Implementing Decision (EU) 2015/1500 (OJ L 300, 17.11.2015, p. 31). (7) Commission Implementing Decision (EU) 2015/2311 of 9 December 2015 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures against lumpy skin disease in Greece (OJ L 326, 11.12.2015. p. 65). (8) Commission Implementing Decision (EU) 2016/1116 of 7 July 2016 amending Implementing Decisions (EU) 2015/1500 and (EU) 2015/2055 on protective measures and vaccination against lumpy skin disease in Greece (OJ L 186, 9.7.2016, p. 24). ANNEX I The Annex to Implementing Decision (EU) 2015/1500 is replaced by the following: ANNEX Restricted zones referred to in Article 2(b) A. The following regions in Greece:  Region of Attica  Region of Central Greece  Region of Central Macedonia  Region of Eastern Macedonia and Thrace  Region of Epirus  Region of Peloponnese  Region of Thessaly  Region of Western Greece  Region of Western Macedonia B. The following regional units in Greece:  Regional unit of Limnos. ANNEX II Annex I to Implementing Decision (EU) 2015/2055 is replaced by the following: ANNEX I A. The following regions in Greece:  Region of Attica  Region of Central Greece  Region of Central Macedonia  Region of Eastern Macedonia and Thrace  Region of Epirus  Region of Peloponnese  Region of Thessaly  Region of Western Greece  Region of Western Macedonia B. The following regional units in Greece:  Regional unit of Limnos.